Exhibit 10.01
 


XingYe Bank Short-term Loan Agreement
serial numberæXing Yin Jing Shi ø2006÷string Liu Fifth


 
Loaner:
 
XingYe Bank
                 
Address:
 
Beijing Shi Ji Tan Branch ,No. 1 Fu Xing Road, Hai Dian district, Beijing City.
100038
           
Contact number:
 
68527010 
 
Fax number:
68527010
           
Borrower:
 
Beijing Telestone 
                 
Address:
 
6/F, Saiou Plaza, No.5, Haiying Road Fengtai Technology Park, Beijing 100070,
China
           
Contact number:
 
83670088 
 
Fax number:
83670088
           
Signing place:
 
Hai Dian District, Beijing
     


Article one: Amount
10million RMB


Article two: Function
Supplement liquid fund


Article three: Period
Twelve months; from 16 June 2006 to 16 June 2007


Article Four: Interest rate
Adjusted monthly and 130% of national standard rate ( in the same period and the
same level).


Article Five: Penalty rate
50% higher than loan interest rate


Article Six: Repayment
According to this Agreement, the borrower shall repay the principle and interest
on time.


Article Seven: Guarantee
The following agreements are guarantees of this agreement:



1.
Promissory Agreement of XingYe Bank (Bao Zi No.5-1 Xing Yin Jing Shi (2006) ).
Guarantee method: related guarantee.
Warrantor: China Hua Da Economy Guarantee Ltd.


 

--------------------------------------------------------------------------------


 

2.
Personal guarantee statement: (Ge Bao Zi No.5-2 Xing Yin Jing Shi (2006) )
Guarantee method: Personal related guarantee.
Warrantor: Han Daqing



Article Eight: Statement and Promise:



1.  
The borrower states that the company is a legally registered company and has
rights to sign and perform this agreement.

2.  
The loan under this agreement is authorized by the Board of Directors of the
company or its highest powerful organization of the company. All the Articles of
this agreement do not breach the regulations, laws, policies and rules of the
company.

3.  
There is no other mortgage, impawn, lien and debt liability except which has
stated in this agreement and no other pending legal proceedings as well.

4.  
The borrower does not hide any issues which may cause the loaner do not sign
this agreement.

 
Article Nine: Withdrawal in advance
During the loan period, the loaner can withdrawal the loan in advance when the
following issues happened,



1.  
the borrower owns interests

2.  
the operating profit drops sharply

3.  
the borrower involves in the legal proceedings

4.  
untrue financial statements and materials provided

5.  
the borrower peculates the loan

6.  
the borrower rejects the inspection and supervision of loaner

7.  
significant affairs happened on the borrower

8.  
unsafe situation happened to the loan

 
Article Ten: Breach Liability
Any breach of this agreement is defined as breach.


If the borrower breaches the agreement, the loaner has rights to take the
following measure,

1.  
making a deadline for putting right

2.  
stopping drawing

3.  
terminating the agreement

4.  
asking the penalty interests if it exceed the loan period

5.  
asking the peculating penalty if the borrower peculates

6.  
asking the interests of loan interests

7.  
taking out the principle and interests of loan from any account of the borrower

8.  
using legal method to take the loan back



The borrower shall pay any loss of repayment which does not follow this
agreement


-2-

--------------------------------------------------------------------------------


If the following issues happened on the guarantors, the loaner has rights to
take the measures as above,

1.  
the guarantor breaches the guarantee agreement or its credit standard goes bad

2.  
the mortgagor breaches the mortgage agreement or destroys the guarantee

3.  
the person for impawning breaches the impawning agreement or the value of
impawning drops sharply



Article Eleven: Abandon of rights and performance of liability

1.  
The borrower is independent from any party of this agreement or the third party.

2.  
Any tolerance and extension allowed by the loaner do not affect the rights and
obligation of this agreement



Article Twelve: Jurisdiction
This Agreement and any other ancillary agreement between the parties shall be
governed by the laws of China.


Article Thirteen: Notice



1.  
Any related notice and contact need to be send according to the contact
information showed on the cover of the agreement.

2.  
Once any party changes the contact information, it should notice the other party
in time.

3.  
If any notice or contact is send according above address, which can be
considered as received as the following day respectively,




(1)  
The fifth business day of the letter send

(2)  
Receiving the confirmation signal of counter party for fax

(3)  
Signature of the delivery




4.  
The parties negotiated that both parties’ official seals are effective stamps on
the agreement. Any person of the borrower can represent the company to receive
the mail and related documents.

 
Article Fourteen: Effective period
This agreement enters into the effective period when the following terms
happened,

1.  
Both parties sign or seal

2.  
The attached guarantee agreement has been effective

3.  
Notarial proceeding has been done



This agreement is valid until all the principle, interests and other debt are
repaid off.
 
Article Fifteen: Document
This Agreement is executed four originals. Two parties, notarial office and
Guarantee Company have one original respectively. Any counterparts are revised
and enlarged as needed.
 
Article Sixteen: Supplement


-3-

--------------------------------------------------------------------------------


 

Loaner  seal   Beijing Shi Ji Tan Branch of Xing Ye Bank

 
Legal Representative of Xing Ye Bank: /s/ Wu Jing
Wu Jing



Borrower seal   Beijing Telestone

 
Legal Representative of Beijing Telestone: /s/ Han Daqing
Han Daqing


16th June, 2006

 
-4-

--------------------------------------------------------------------------------


 